DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 5/24/2021, acknowledged by Examiner. Applicant cancelled claims 1-20, and added 21-40.
Claims 21-40 are now pending.
Response to Arguments
First Argument:
	The prior art does not disclose/teach the invention as currently amended.
	Examiner's Response:
Applicant's arguments with respect to the claims have been considered but are moot because the rejection has been changed below, necessitated by Applicant's amendments, as all previously examined claims have been cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 and 23-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagai (US 20190183670 A1).
Regarding claim 21, Nagai discloses an oral appliance device 10 (Figure 1) for use within a human mouth (see [0115] “a maxillary piece that is mounted to maxillary dentition, a mandibular piece that is mounted to mandibular dentition”), the oral appliance device 10 comprising: 
an upper appliance member 12 that selectively engages upper teeth within the human mouth ([0119], 12 engages the maxilla); 
a lower appliance member 14 that selectively engages lower teeth within the human mouth ([0119], 14 engages the mandible), the appliance members (12 and 14) being movable relative to one another between an open position and a closed position (see [0122] “The maxillary piece 12 and the mandibular piece 14 are coupled together by the pair of coupling members 20 so as to be capable of opening and closing”; also see Figure 1 which shows an open position and Figure 2A which shows closed position); and 
a first vertical shim 40 (See Figure 1) that is removably secured to one of the appliance members (12) (see [0134] 40 is “detachably attached” to anchor portion 36 which is a part of appliance 12), the first vertical shim 40 including a post 40A (See Figure 1 and [0130]) (see Merriam Webster, https://www.merriam-webster.com/dictionary/post, wherein a “post” is a piece fixed firmly in an upright position) that is integrally formed with the first vertical shim 40 (See Figure 1 and [0130] wherein the post 40A is an integral extending aspect of shim 40), wherein the one of the appliance members (12) includes a post receiver 36A (See Figure 1 and [0130]) that is configured to removably receive and retain the post 40A so that the post 40A extends into the post receiver 36A (See Figures 2A-2B and [0130, 0133] wherein the post 40A extend into and is retained by the post receiver (opening) 36A).
Regarding claim 23, Nagai discloses the invention of claim 21 above.

Regarding claim 24, Nagai discloses the invention of claim 21 above.
Nagai further discloses wherein the first vertical shim 40 is movable between 
(i) a disengaged configuration, wherein the first vertical shim 40 is disengaged from the one of the appliance members 12 (See Figure 1, wherein the shim 40 is disengaged, and further see [0134] wherein the shims 40 are easily disengaged as needed), and 
(ii) an engaged configuration, wherein the first vertical shim 40 is secured to the one of the appliance members 12 (See Figures 2A-2B, wherein an engaged state is shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 20190183670 A1).
Regarding claim 22, Nagai discloses the invention of claim 21 above.
Nagai (embodiment 10) does not disclose wherein the post 40A threadingly engages the post receiver 36A.
However, Nagai discloses another embodiment 70 (See Figures 5A-5B) wherein the analogous posts are in the form of screws 92 (See Figure 5A) which threadingly engage into the analogous post receiver 86 (See Figure 5A and [0164]) wherein the screws enable the analogous vertical shims 90 from dropping out of the mouth appliance (see [0167]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the post 40A with external threads (like a screw) and post receiver 36A with internal threads (to receive threading) to threadingly engage each other as taught by the embodiment 70 of Nagai in order to ensure that the post 40A is fully secured to the appliance member 12 (see [0164, 0167]).
Claims 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 20190183670 A1) in view of Shim (US 20170273819 A1).
Regarding claim 25, Nagai discloses the invention of claim 21 above.
Nagai does not disclose wherein first vertical shim 40 further includes a second post that is spaced apart from the first post, the second post being configured to engage a second post receiver. 
However, Shim teaches an analogous mouth device 11 with an analogous removable shim 223 (See Figure 7) with an analogous first post 224 spaced apart from a second post 224 (See Figures 7 and [0079]) which mate into respective first and second post receivers 222 (See Figures 7 and [0079]) wherein having a second post and second post receiver increases the overall securement and ensures the shim 223 is in proper orientation relative to the rest of the device.

Regarding claim 26, Nagai in view of Shim discloses the invention of claim 25 above.
Nagai in view of Shim discloses wherein the first vertical shim 40 has at least two spaced apart points of engagement with the one of the appliance members (12) (see combination in claim 25 above, wherein as combined Nagai in view of Shim comprises a first post 40 which engages into post receiver 36, so one point of engagement, spaced apart from a second post 40-2 engaging into a second post receiver 36-2, a second point of engagement).
Regarding claim 27, Nagai discloses the invention of claim 21 above.
Nagai does not disclose wherein both the first vertical shim 40 and the one of the appliance members 12 each includes an alignment system configured to align the coupling between the first vertical shim and the one of the appliance members.
However, Shim teaches an analogous mouth device 11 with an analogous removable shim 223 (See Figure 7) with an analogous first post 224 spaced apart from a bump 224 (See Figures 7 and [0079], wherein this is termed a “bump”) which mate into respective first post receiver 222 and recess 222 (See Figures 7 and [0079], wherein this is a “slot” which the same structure as a “recess” as it is an indentation into the 210 structure, see https://www.dictionary.com/browse/recess for a definition of recess being an “indentation”) wherein having this second engagement aspect in the form of a bump 224 and recess 222 increases the overall securement and ensures the shim 223 is in proper orientation relative to the rest of the device, thus being an “alignment system” which would align the coupling between the shim 223 and appliance member 11 (See Figure 7 and [0079]).

Regarding claim 28, Nagai in view of Shim discloses the invention of claim 27 above.
Nagai in view of Shim discloses wherein the first vertical shim 40 alignment system includes one of a bump 224 and a recess 222 (See Shim Figure 7 and [0079], and see combination in claim 27 above, wherein the shim 40 comprises a bump 224).
Regarding claim 29, Nagai in view of Shim discloses the invention of claim 28 above.
Nagai in view of Shim discloses wherein the one of the appliance members 12 alignment system includes the other of the bump 224 and the recess 222 (See Shim Figure 7 and [0079], and see combination in claim 27 above, wherein the appliance member 12 comprises a recess 222).
Regarding claim 30, Nagai in view of Shim discloses the invention of claim 29 above.
Nagai in view of Shim discloses wherein the bump 224 on the one of the first vertical shim 40 and the appliance members 12 is configured to fit and be retained within the recess 222 on the other of the first vertical shim 40 and the appliance members 12 so that the first vertical shim 40 is aligned with the one of the appliance members 12 (See Shim Figure 7 and [0079] wherein the analogous shim 223 mates with analogous appliance member 11 via the fitting and retaining of bump 224 into recess 222 wherein this then further causes the shim 223 to be aligned with the member 11).
Claims 31-37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balley (US 20070283967 A1) in view of Nagai (US 20190183670 A1) in view of Shim (US 20170273819 A1).
Regarding claim 31, Balley discloses an oral appliance device 10 (See Figures 1-3) for use within a human mouth (see [0049]), the oral appliance device 10 comprising: 
an upper appliance member 12 (See Figure 2) that selectively engages upper teeth within the human mouth (see [0030]); 
a lower appliance member 14 (See Figure 1) that selectively engages lower teeth within the human mouth (see [0027]); 
a first vertical shim 58 (See Figure 3), the first vertical shim 58 having a first shim height (See Figures 2-3 wherein 58 has a height); and 
a second vertical shim 30 (See Figure 3), the second vertical shim 30 having a second shim height that is different than the first shim height (See Figure 3 wherein vertical shim 30 has a different shim height than shim 58).
Balley does not disclose the first or second vertical shims being removably secured to the upper and lower appliance members respectively.
Balley does disclose that the mating of shims 58 and 30 maintains an interocclusal space to improve breathing [0031].
Furthermore, Nagai discloses an analogous oral appliance device 10 (Figures 1-2B) for use within a human mouth (see [0115] “a maxillary piece that is mounted to maxillary dentition, a mandibular piece that is mounted to mandibular dentition”), the oral appliance device 10 comprising: an analogous appliance member 12 that selectively engages teeth within the human mouth (see [0119]) and an analogous vertical shim 40 (See Figure 1) (analogous function in creating an interocclusal space in the form of a gap [0133]) that is removably secured to the analogous appliance member 12 (see [0134] 40 is “detachably attached” to anchor portion 36 which is a part of appliance 12) wherein this enables the vertical shim to be easily swapped out and adjusted (see [0134-0135]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first vertical shim 58 and 
Balley in view of Nagai does not disclose the first and second vertical shims (58, 30) having at least two spaced apart points of engagement with the upper and lower appliance members (12, 14) respectively.
However, Shim teaches an analogous mouth device 11 with an analogous removable shim 223 (See Figure 7) with two points of engagement 224 (See Figures 7 and [0079]) which mate/engage into respective features 222 of the analogous mouth device 11 (See Figures 7 and [0079]) wherein having a two points of engagement for securing a detachable shim increases the overall securement and ensures the shim 223 is in proper orientation relative to the rest of the device (see [0079]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second vertical shims (58, 30) of Balley in view of Nagai with two spaced apart points of engagement 224 to mate into features 222 as taught by Shim in order to provide an increased securement and alignment for the detachable shims as combined (see Shim [0079]).
Regarding claim 32, Balley in view of Nagai in view of Shim discloses the invention of claim 31 above.
Balley further discloses wherein the upper appliance member 12 and the lower appliance member 14 are movable relative to one another between (i) an open configuration so that the first vertical shim 58 and the second vertical shim 30 are spaced apart when the vertical shims are secured to the appliance members (see Balley [0035] wherein the trays are movable in regards to free movement of the jaw, the members 14 and 12 may move to an open configuration as claimed, further see [0049] wherein the jaw can open with the device thus spacing apart shims 58 and 30), and (ii) a closed configuration so that there is no air space 
Regarding claim 33, Balley in view of Nagai in view of Shim discloses the invention of claim 31 above.
Balley further discloses wherein in the closed configuration (See Figure 3), the upper appliance 12 and the lower appliance 14 are spaced apart from one another by a distance equal to the first shim height plus the second shim height (See Figure 3 wherein the interocclusal distance is equal to the height of shim 58 plus the height of shim 30).
Regarding claim 34, Balley in view of Nagai in view of Shim discloses the invention of claim 31 above.
Balley in view of Shim further teaches wherein the first vertical shim 58 and upper appliance member 12 combine to include an alignment system that aligns the first vertical shim 40 with the upper appliance 12 (See Shim Figure 7 wherein the engagement features 224 act as an alignment system as since they are two points of engagement they force a specific alignment orientation between the shim 223 and the mouth piece 11 they secure to).
Regarding claim 35, Balley in view of Nagai in view of Shim discloses the invention of claim 34 above.
Balley in view of Shim further teaches wherein the first vertical shim 58 includes one of a bump and a recess of the alignment system (See Shim Figure 7 and [0079] wherein feature 224 of the shim 223 is a bump).
Regarding claim 36, Balley in view of Nagai in view of Shim discloses the invention of claim 34 above.
Balley in view of Shim further teaches the upper appliance member 12 includes one of a bump and a recess of the alignment system (See Shim Figure 7 and [0079] wherein slots 222 of the analogous appliance member 222 may be termed a “recess” as it is an indentation into the 
Regarding claim 37, Balley in view of Nagai in view of Shim discloses the invention of claim 36 above.
Balley in view of Shim further teaches wherein the bump 224 of one of the first vertical shim 38 and the upper appliance member 12 fits and is retained within the recess 222 on the other of the first vertical shim 38 and the upper appliance member 12 so that the first vertical shim 58 is aligned with the upper appliance member 12 (See Shim Figure 7 and [0079] wherein the analogous shim 223 mates with analogous appliance member 11 via the fitting and retaining of bump 224 into recess 222 wherein this then further causes the shim 223 to be aligned with the member 11).
Regarding claim 40, Balley discloses an oral appliance device 10 (See Figures 1-3) for use within a human mouth (see [0049]), the oral appliance device 10 comprising: 
an upper appliance member 12 (See Figure 2) that selectively engages upper teeth within the human mouth (see [0030]); 
a lower appliance member 14 (See Figure 1) that selectively engages lower teeth within the human mouth (see [0027]); 
a first vertical shim 58 (See Figure 3), the first vertical shim 58 having a first shim height (See Figures 2-3 wherein 58 has a height); and 
a second vertical shim 30 (See Figure 3), the second vertical shim 30 having a second shim height that is different than the first shim height (See Figure 3 wherein vertical shim 30 has a different shim height than shim 58).
Balley does not disclose the first or second vertical shims being removably secured to the upper and lower appliance members respectively, and the upper appliance including (i) a first shim receiver, (ii) a second shim receiver and the lower appliance member including (i) a third shim receiver, and (ii) a fourth shim receiver, and the first vertical shim including (i) a first 
Balley does disclose that the mating of shims 58 and 30 maintains an interocclusal space to improve breathing [0031].
Furthermore, Nagai discloses an analogous oral appliance device 10 (Figures 1-2B) for use within a human mouth (see [0115] “a maxillary piece that is mounted to maxillary dentition, a mandibular piece that is mounted to mandibular dentition”), the oral appliance device 10 comprising: an analogous appliance member 12 that selectively engages teeth within the human mouth (see [0119]) and an analogous vertical shim 40 (See Figure 1) (analogous function in creating an interocclusal space in the form of a gap [0133]) that is removably secured to the analogous appliance member 12 (see [0134] 40 is “detachably attached” to anchor portion 36 which is a part of appliance 12) wherein this enables the vertical shim to be easily swapped out and adjusted (see [0134-0135]), further wherein the appliance member 12 includes two shim receivers 36 for an appliance engager aspect 40A of each of the received vertical shims 40 attached to the member 12 (See Figures 1-2B) in order to enable detachability wherein the appliance engager 40A aspect can selectively with either of receivers 36 present on the appliance 12 (See Figures 1-2B).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first vertical shim 58 and second vertical shim 30 to be removably/detachably secured to the upper appliance member 12 and lower appliance member 14 respectively as taught by Nagai in order to enable adjustment of the vertical shims 58 and 30 (See Nagai [0134-0135]), wherein providing this would involve providing a shim receiver 36 for each of the vertical shims 58 and 30, so as seen in Figure 2 for the upper appliance member 12 there are a left and right vertical shim 58 present so then there would be a first and second shim receiver 36 present in the upper appliance member 12 for 
Balley in view of Nagai does not disclose the first and second vertical shims (58, 30) having at least two spaced apart points of engagement with the upper and lower appliance members (12, 14) respectively.
However, Shim teaches an analogous mouth device 11 with an analogous removable shim 223 (See Figure 7) with two points of engagement 224 (See Figures 7 and [0079]) which mate/engage into respective features 222 of the analogous mouth device 11 (See Figures 7 and [0079]) wherein having a two points of engagement for securing a detachable shim increases the overall securement and ensures the shim 223 is in proper orientation relative to the rest of the device (see [0079]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second vertical shims (58, 30) of Balley in view of Nagai with two spaced apart points of engagement 224 to mate into features 222 as taught by Shim in order to provide an increased securement and alignment for the detachable shims as combined (see Shim [0079]).
Thus as combined Shim further teaches the upper appliance 12 is provided with a recess 222 of an alignment system (See Shim Figure 7 and [0079] wherein slots 222 of the analogous appliance member 222 may be termed a “recess” as it is an indentation into the 210 structure of the appliance, see https://www.dictionary.com/browse/recess for a definition of recess being an “indentation”) and the first vertical shim 58 is provided with a bump 224 of an alignment system (See Figure 7 and [0079]) that is configured to engage the recess 222 of the alignment system (See Shim [0079]).
Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balley (US 20070283967 A1) in view of Nagai (US 20190183670 A1) in view of Shim (US 20170273819 A1) in view of Ignacio (US 20190125574 A1).
Regarding claim 38, Balley in view of Nagai in view of Shim discloses the invention of claim 31 above.
As combined, Balley does not disclose wherein the first vertical shim 58 is formed from a nylon-based material.
However, Ignacio teaches an analogous oral device 100 (See Figure 1) wherein the analogous oral device 100 has been constructed using a 3D printing process for building the device in order to lower the weight of the device and increase comfort (see [0193]) and wherein nylon is choice of resin for such 3D printing (see [0051]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed all the parts of the analogous oral device 10 of Balley as combined, thus including first vertical shim 58, via 3D printing of nylon in order to increase the comfort of the device (see Ignacio [0193, 0051]), thus being formed from a nylon-based material.
Regarding claim 39, Balley in view of Nagai in view of Shim discloses the invention of claim 31 above.
As combined, Balley does not disclose wherein the first vertical shim 58 is manufactured using one of a three-dimensional printer and a selective laser sintering process.
However, Ignacio teaches an analogous oral device 100 (See Figure 1) wherein the analogous oral device 100 has been constructed using a 3D printing process for building the device in order to lower the weight of the device and increase comfort (see [0193]) and wherein nylon is choice of resin for such 3D printing (see [0051]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed all the parts of the analogous oral 
Also claim 39 is noted to be a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. As such, Balley in view of Nagai in view of Shim also alone discloses claim 39 as the overall structure is disclosed regardless of process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        8/11/2021

/KERI J NELSON/Primary Examiner, Art Unit 3786